OFFICE   OF THE ATTORNEY GENERAL       OF TEXAS
                              AUSTIN




Honomble Ferry L. Jane.
Countr Attonwy
Travis   cou8tJ
AwtW,     Yeaas



                     Opialsn lo. O-6596
                     Bet ON the Aaiemoer4elleeter




                                           or ro8e$4t the 8meamt
                    muat ho Pet?wn   the   ehwk to the -a-T.
          ue'aawws pmr quwtiQna in the fmler pnwQtdr
but &we our onmler to qwrtlvN     8NbeM 1 6n8 I!*ill ?a0
the aeee* w +iZl trcrrttb8sltogeJ$ar. we ecmf2ne oar anawr
to dolLnqI3entt4kx.h?mly, lamfar 88 the ryLF of the taxpayer
to              ritbwtrt
   pry the i?amsJ          the wme tia, ~lt2ghl.a 4e1Illquwlt
poll tax. The opinions heretofore rendarad hare had to do
nith the  payment of'ouxrent texoa, as did the ~860 of Stuard
'1.Thornpeon,251 S. W. 277, and w4 do not rind it neowsary
to oonsldsr  the prior opinion@ of thir dopwtmont or the
ease of Stueard v. Thompwn, supr8, es amet       OUT da01810na
bore on6 way or the other, 4xorpt the Stuard f. Thomprron
oaso supports our anew~r to your q@wioa    No. 3, end lr
adopted for that purpo44 onlg.
           Without ltb smp till(     l the statutes
                             to retiow                  oomposing
our taxation e~8tea pemtainlng to dolinquanttaxw and the
mbthod of seourlna and oollr8ting tha #am, when not volun-
tar&l~ paid a8 provided in Art.1018732b, lnirrr,    ve nay ray,~
gonorally,thatthree awthoda ar4 provided.    Piret,    rox%oloruro
of and m&n under the oonati~tutioaal  lion lmpomd on leoh
tract or land for the tax.8 aa80aaad aIpin8t iti wead, the
~-ry    proobas of rolrcurrand male br~tho oollootor;and
third, 8uit for tare8 and the 14~7 on and ml,. of all land
(axorpt the hon4rt4adjin uti4iaotiom oi the ;uQment.         Wo
ehoultisay that undar ul8ting law the 4~           prooemr or
a~leuro and aalo by the ooll4otor of real o8tete ior t&4
taxer duo thareon doer not appLft but doe@.apply a0 poraonal
mwW.
            ArtI    7324,   V.R.C.S~,,   potidea   in part a8   roiiaa:
              *Whmor4r any person, OF psnoa#, iim or corporation
       shall p~to the tax ooll44tolr4ll the tax44, iatoxr8t,
       pumlti~a   and oert4 4hwn br the delinqwot tu rooorda or
       the ooanty to be duo and uapoid yinrt          troot, lot or
       pore81 OS land Sor 411 or the pus     tar sx oh taxw may be
       ahan to be dur,and unpaid, prier to the 1nHltutlon of
       suit rox th4 oolleotioath4nor, tho tax’   oolleetor   #hall
       lerua to swh p4rroa or parsons,tlra or oorpomtion, a
       rs44lpt covering suoh payment  a4 14 new nqulrod by law."
           Artlolr 7345,    V.R.C.8., proridw a@ iolbwar
            Vh4n two or mor4 lot4 or blookm or traots of land
       are rcmdersd in th4 eame renditionwith saparube raluatione,
       end the tare4 due ther4on beooma dallnquuentthe tax oollsotor
       ahall, when tclndered, aaoopt pn$%ud oi the taxs# due od eaoh
       lot or blook or tpaot or lazedhaving 8uoh sepm@ta val~tlonr
          Axtlole 73&5a, 86otions 1 to 10, IncAwlve, providaw
iorthe transfer or the tax lien fixed by the Conatftutionand
statutes upon real oatate to emy poraon authorimd, aa provided
for in 88116atiloie, by the owmr ot 4uoh real estate to pny
ruoh taxes and maken prorlalon hr protsotlon of tha as4l~or
Hon. Perry L. Jones, page 3


and aaalgnes or such lien by ri2ag 8 limitationperiod of
one par vlthln which foreclam~remay not be had br the
aEB~f4tkeslan4 for a redemptionperiod, all of vhlch statu-
tory provislbm evidence a clear leglelatlveintent not to
make the paymamt thereof dependent upon the payment of
dOlLnQuent poll tax, vhleh 1s e 8aparat.e and dlrtlnct tax
and nbb 6wsms.d by any lfen vhatsoevsr upon any proparty,
real or personal, ovned by the dollnquent taxpayer.
          The suprome Court or our State In the oaso of
Richer, Tax Collestor, et al. y. Noor, 249 9. U. 172, in
an eblo oplnlon by Chief Juatlae Cureton, 8rfdr
           “In oowlderlng the rule requlrlng the foul1pay-
     ment of the tiU.B, PO think it N approprleteduhaotlon
     from tha authorities to sar that, wbon it 18 necmsary
     ror enyone, in oxlor to pwrerw unlmpalnd hi8 progmrty
     right.&, to pay tho taxer due on say separate tnot or
     parcel of land vhicb has bwn sopamtely a8soaood, bo
     bar the right to do #OJ and whore tbo 8tatutar aan k
     oonatrued to accapllrb this end, than they lboula be
     Io construed. Vnder the coastltutloml proolelon befon
   > us, the right or the citizen to bare any treat 0r hi8
     lam? !‘PM of any lien, e%cept thet   to ~)oourethe taxer
     levied against it, 11,an important,sub8tantla1,and
     ma1 property rlgbt, not lialted by the Cowtitut%oa
     by any obligation to pay all other taxas dua br bla.
     If w wre to 68~ tht tba taxpayer oannot pay the
     taxes on one tract of his land vltbout pay      on all
     or parIng all of his tam8. in Iitafinal ef  Ye ot on
     him, as previous      tated, vferould be rvarUUag a lten
     not provided by it” a Conotitutim, or imposingd qua*&




          Judge Cureton further said1
          “We are of the opinion that the tax agalnrt eaah
     ,separatetract or parcel or land, lneofar aI)the right
     of payment 10 concemmd, is to be regarbed as a 8eparate
     tract, an& may be paid vl,thoutat the lam@ time WY%
     other taxes.’
Baa. Perry L. Jon.8, page I


           we hare not overlooludthe hot that sua(te ctw4tm!l
lu this aase Is dealing vlth the right at a* taxpayer to
pay aua-rmt ad valcwem taxes rurscmod a&n8t &e ret4 trsct~r
uithout at tht me% tl~a6being required to pay t%e tax amsoassd
rpgahnst iehor and different traat8, kit he takes painr to ray
thnt, as we have ncte~d
case, that the te.xpqvbr
axen du0 l?Y h,‘35; . . .
rt &hc sere tiwe  pBJixl&f
Of 811 Of his taxer.,Ss rart of 811 othur t8xest.+eby him,
ir other taxes. Hmco, ue think it see to m      that  ttitsawe
I8 indi tlve af the PI& tb8t vould bm 8F?l,ZZed lf dbllaguoat
tue8 h3 been Ciwctly lxwslved. WQ think the mAI@ vould
rpply rit@ groator force a8 prvnvuaa4d In tkta ea(~pet3 della-
quunt taxer, for obv:wslg the taxpayer bar as much right to
pay hl8 delinqwnt taxQ8 withia the tfme Byy&bed      ;atntuta,
am ourrent taxer end thur mdeeu urd relieve is property of
the 150~. Pm- ~~11)to my thet this rQh;prt
                                         mar he abri- d by
n~ulatlana or ~mwral ay~leo&wl;provided for In the bnmtitu-
t&cm mid atatutw, and not unathnod by &t4icialapprovalir
8 pron6unaerat     VQ 8rQ not alllag t6 m&Q.
          IloreoverLf vo vere to hold that.ths delinquent tax-
p8yer’wst prtyhia deltaquerkt poll tea at the 8ame time thet
he p8ys his delUwe.nt p~o~wty tax, w would SJI,efrrst ba
8$ding 8 prmlsion to Article 7321, aupra, by ooxist2wot1cm
~r;~t~hewLmglelatu dkd uot me fit ts 8&l, by ratyinyln
          The t8x collsctor rhll i8ew to *uoh perroa VP
pmrmane, . . . a mcalpt cfmerbq SW& payamat    (~6 ia mu 1y-
quilrd br law PMrldQd auoh person dr p+raf+uw jxqar st thy
sam tlma any de1Lnqumt poll tax that mar be OUT by him.*
If mwh yovlsim i01to be added to the statute it is exclu-
rlvelyvlthln the pravince of the Legislature, and the Xagla-
lature   haa not   thws   spakmx.
 I
 I     ’


           Hon.   Perry L. Jones, Page 5


                        In thus oonoluding we do not nmm to hold that
           the State Is without any legal remedy to collect         delinquent
           poll taxea, but do hold Wa t the remedy la not by the tax
           oolleotor    asserting   e lien again& property or e dietralat
           upon the delinquent taxpayer, where tht Constitutlcq           and
           statutes    have given none, which would be the erreot       lr we
           say the tar oolleotor      may refuse to eooept end reoeipt for
           dallnquant ad valorem taxes tlmaly tmdared by the delln-
           quant texpayar on real or parmhel proparty,         unless 8wh
           dellnqumot texpeger paye at the same time another delln-
           quent tu duo by hia, namely, a poll tex.         We do not find
           it naoeaeary lo ardor to answer your quo&ion to dlrouas tho
           rcunedy evallablo     to the State to aolleot  delinquent poll
           tares,    henoe refraln~ from doing 80 in this opinion.
                       Paselng now to your third question,    we do not
           think it ropulres lxton&od dl~ou8rlon.     Ii tho Ammeaor-
           Colleotor   or Taxes sant out e rtetement or do~llnquent
           texetv stating the amount due if paid by April 30, 1945,
           and the taxpayer doleyod meillng his oheok untU aftor
           May 1, 19~45,et whlah t&no additional    penalty and lntore8t
           hevo aooruod, the Tu ~olleotor,     a8 the oolleotlng   agent tor
           the 8tato and musty, is not authorlrodunder the law to
           aeoopt the amount tendored in full payaont of the tame,
           interoat and pmaltle8, as the amount would be leas than
           the taxes, penalty and interest duo. II the amount tendered
           be lem than the taxma, penaltq end interest  due et the time
           or the tender, whethmr the dltferonoe bo mall or ler#e, the
           Tax Collaotor   1s not eutlurrlsed under the law to aooept tho
                   Stuard Y. Thompson, aupre; Gamecon Oounty Water
           ~$&anent      District ho. 8 1. De Ia Vergue Engine Oo.,
           loo F. (2d) 523;~~Kanaas city Lit0 Insuranoe Co. Y. DuVal,
5          129 S.W. (26) 70, all of which hold t&t a tender muat
. .4       lnolude everything to whioh the oreditor    is entitled,  end
           a tender or any 1esv1 awn ie lne.freotuel.
                        rrq,hope the   foregoing   8urrioiOntryan0wer6 yoow
           quastic;ns
                                              Youra very truly